NOT FOR PUBLICATION

                       UNITED STATES COURT OF APPEALS
                                                                               FILED
                              FOR THE NINTH CIRCUIT
                                                                                JUN 18 2018
                                                                            MOLLY C. DWYER, CLERK
                                                                             U.S. COURT OF APPEALS
In re: JOSEPH ZENOVIC,            )             No. 17-60017
                                  )
       Debtor,                    )             BAP No. 15-1204
                                  )
                                  )
JOSEPH ZENOVIC,                   )             MEMORANDUM*
                                  )
       Appellant,                 )
                                  )
       v.                         )
                                  )
MALCOLM CRUMP, as Trustee for )
the Malcolm A. and S’anta Lou     )
Crump Family Trust UDT 12/10/87; )
S’ANTA LOU CRUMP, as Trustee )
for the Malcolm A. and S’anta Lou )
Crump Family Trust UDT 12/10/87, )
                                  )
       Appellees.                 )
                                  )

                             Appeal from the Ninth Circuit
                               Bankruptcy Appellate Panel
                   Faris, Yun, and Jury, Bankruptcy Judges, Presiding

                                Submitted June 4, 2018**

      *
       This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
      **
           The panel unanimously finds this case suitable for decision without oral
                                                                         (continued...)
                                  Pasadena, California

Before: FERNANDEZ and CHRISTEN, Circuit Judges, and MARSHALL,***
District Judge.

      Joseph Zenovic appeals the decision of the United States Bankruptcy

Appellate Panel of the Ninth Circuit (BAP) which, as relevant here, affirmed the

decision of the bankruptcy court that the nondischargeable claim1 of the Crumps2

would bear prejudgment interest at the California state law rate of seven percent,3

rather than at the federal rate.4 We affirm.

      We have long held that “‘[t]he award of pre-judgment interest in a case

under federal law is a matter left to the sound discretion of the trial court. Awards

of pre-judgment interest are governed by considerations of fairness and are



      **
      (...continued)
argument. Fed. R. App. P. 34(a)(2).
      ***
        The Honorable Consuelo B. Marshall, United States District Judge for the
Central District of California, sitting by designation.
      1
          See 11 U.S.C. § 523(a)(2)(A).
      2
       Our use of the phrase “the Crumps” in this disposition refers to Malcolm
and S’anta Lou Crump, as Trustees of the Malcolm A. and S’anta Lou Crump
Family Trust, UDT dated 12-10-87, and Angela Crump collectively.
      3
          See Cal. Const. art. XV, § 1; Cal. Civ. Code § 3288.
      4
          See 28 U.S.C. § 1961.


                                           2
awarded when it is necessary to make the wronged party whole.’” Purcell v.

United States, 1 F.3d 932, 942–43 (9th Cir. 1993). Moreover, “[t]he federal

prejudgment interest rate applies to actions brought under federal statute, such as

bankruptcy proceedings, unless the equities of the case require a different rate.”

Banks v. Gill Distribution Ctrs., Inc. (In re Banks), 263 F.3d 862, 871 (9th Cir.

2001). However, that equitable determination must be based upon substantial

evidence. See Blankenship v. Liberty Life Assurance Co. of Bos., 486 F.3d 620,

628 (9th Cir. 2007). And: “‘Substantial evidence’ is defined as ‘such relevant

evidence as a reasonable mind might accept as adequate to support a conclusion.’”

Id.; see also Blanton v. Anzalone, 813 F.2d 1574, 1576 (9th Cir. 1987).

      Here, as the BAP determined, the bankruptcy court did not abuse its

discretion when it awarded prejudgment interest at the California rate of seven

percent per annum.5 The record well supports that use of the bankruptcy court’s

discretion. For example, Zenovic filed his bankruptcy petition shortly before the

fraud claim would have been tried in the California courts, and the elements for

      5
       The BAP did reject certain of the bankruptcy court’s reasons. We agree
with the BAP’s conclusions regarding those. See Dishman v. UNUM Life Ins. Co.
of Am., 269 F.3d 974, 988 (9th Cir. 2001) (as to Zenovic’s lack of a license:
“Prejudgment interest is an element of compensation, not a penalty”); Blanton, 813
F.2d at 1576 (as to alleged lost profits, substantial evidence is needed to justify
deviation from the federal rate). However, that did not affect the BAP’s ultimate
conclusion. Nor does it affect ours.

                                          3
fraud in California are much like the elements that must be shown in a

nondischargeability proceeding. Compare Engalla v. Permanente Med. Grp., Inc.,

15 Cal. 4th 951, 974, 938 P.2d 903, 917, 64 Cal. Rptr. 2d 843, 857 (1997), with

Am. Express Travel Related Servs. Co. Inc. v. Hashemi (In re Hashemi), 104 F.3d
1122, 1125 (9th Cir. 1996). We note, also, that had this been a diversity case, the

California rate would have applied. See Mutuelles Unies v. Kroll & Linstrom, 957
F.2d 707, 714 (9th Cir. 1992). Moreover, Zenovic obtained the benefit of

settlement payments to the Crumps by the remaining defendants in the state action.

The bankruptcy court did not abuse its discretion when it determined that the use

of the federal interest rate in this action would not accord with considerations of

fairness and uniformity among the various parties. See Banks, 263 F.3d at 871–72;

see also Knapp v. Ernst & Whinney, 90 F.3d 1431, 1442 (9th Cir. 1996).

      Therefore, the BAP did not err when it affirmed the judgment of the

bankruptcy court. We note that the BAP did recalculate the ultimate judgment

amount and remanded for entry of a corrected judgment in that respect. The

parties do not dispute the BAP’s calculations on appeal, so we do not review them.

See Smith v. Marsh, 194 F.3d 1045, 1052 (9th Cir. 1999); Miller v. Fairchild

Indus., Inc., 797 F.2d 727, 738 (9th Cir. 1986).

      AFFIRMED.




                                          4